Cardozo, J.
The statute of 1860 (Sess. Laws of 1860, chap. 508, p. 1007) provides that “any appeal from or amendment to” an order like that before us, shall be “exclusively” to the court of special sessions. (§4.) I think, therefore, that we should not review the proceedings. It is no answer to say that the court of sessions will not, for it may be compelled to do so by mandamus; and as no period is limited for an appeal, the relator can bring the matter before the court, to which the statute gives “ exclusive ” jurisdiction, at any time. He is not, therefore, with.out remedy.
I think the writ should be dismissed.
Sutherland, J., concurred.